Judgment unanimously affirmed. Memorandum: Two separate indictments accused relator of murder 1st degree. On March 11, 1964 he entered pleas of guilty to reduced charges of murder 2d degree. Before accepting the pleas the court said :“You understand, sir, that the only promise that is being made to you is that you will only be sentenced in one case and not in both cases?”. *728Relator answered, “ Yes, Sir.” On May 27 he was sentenced on both charges to a term of not less than 20 years to a maximum of life at Elmira Reception Center, to run concurrently. He now seeks to set aside the convictions upon the ground that his pleas were involuntarily induced and obtained as a result of “ fraud and deceit by the court.” In a habeas corpus proceeding brought in 1966 the sentences were held to be legal. We affirmed (People ex rel. Williams v. La Vallee, 26 A D 2d 911). Coram nobis and not habeas corpus is the proper remedy to test the allegations set forth in the petition. (Appeal from judgment of Cayuga County Court, dismissing writ of habeas corpus.) Present— Del Veechio, J. P., Marsh, Gabrielli, Bastow and Henry, JJ.